UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of the Securities Exchange Act of 1934 Date of Report (date of earliest event reported): April 13, 2016(April 12, 2016) ag&e holdings INC. (Exact name of registrant as specified in its charter) Illinois 1-8250 36-1944630 (State or other jurisdiction (Commission (I.R.S. Employer of incorporation) File Number) Identification No.) 4630 S. Arville Street, Suite E Las Vegas, NV 89103 (Address of principal executive offices) ( ) 798-5752 (Registrant's telephone number, including area code) Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: □ Written communications pursuant to Rule 425 under the Securities Act. x Soliciting material pursuant to Rule 14a-12 under the Exchange Act. □ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act. □ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act. Item Entry into a Material Definitive Agreement . Merger Agreement On April 12, 2016, AG&E Holdings Inc., an Illinois corporation (the “ Company ”), entered into an Agreement and Plan of Merger (the “ Merger Agreement ”) with American Gaming & Electronics, Inc., a Nevada corporation and wholly-owned subsidiary of the Company (“ Merger Sub ”), Advanced Gaming Associates LLC, a Pennsylvania limited liability company (“
